Citation Nr: 0631324	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a right foot injury with traumatic 
arthritis.

4.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine, prior to 
September 23, 2002.

5.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine from 
September 23, 2002, through September 25, 2003.

6.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine from 
September 26, 2003.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1995.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which had found that the veteran had not presented sufficient 
new and material evidence to reopen previously disallowed 
claims for service connection for hypertension and bilateral 
hearing loss.  That decision also denied entitlement to an 
evaluation in excess of 30 percent for the right foot injury 
residuals and an evaluation in excess of 10 percent for the 
DDD of the lumbar spine.  In April 2005, the Board issued a 
decision which reopened the claims for service connection for 
hypertension and bilateral hearing loss, and which then 
remanded all the issues for additional evidentiary 
development.

In February 2006, the RO issued a rating action which 
increased the evaluation assigned to the DDD of the lumbar 
spine to 20 percent, effective March 12, 2002 (the date of 
receipt of the claim) and which denied the remaining claims.  
The case is again before the Board for further appellate 
consideration.



FINDINGS OF FACT

1.  The veteran's hypertension was present in service.

2.  The veteran's bilateral hearing loss was not present in 
service, nor was it present to a compensable degree within 
one year after his retirement from service.

3.  The veteran's postoperative residuals of a right foot 
injury with traumatic arthritis are manifested by limitation 
of motion of the toes (which is worsened with repetitive 
motion); normal range of motion of the ankle; and some 
weakness.

4. The veteran's low back DDD is manifested by complaints of 
low back pain, mild limitation of motion, mild functional 
limitation (which increased to moderate impairment during 
flare-ups) and no sensory disturbances.  

5.  While the veteran has positive straight leg raising on 
the left, the left ankle jerk is present, and there are no 
neurologic deficits involving the sciatic nerve; muscle 
strength is normal, and there is no atrophy or muscle spasm.
 
6.  Treatment by bed rest has not been prescribed by a 
physician. 


CONCLUSIONS OF LAW

1.  Hypertension was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2006).

2.  A chronic bilateral hearing loss disability was not 
incurred in or aggravated by service, and a sensorineural 
hearing loss disability may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.307, 3.309, 3.385 (2006).

3.  The schedular criteria for a disability evaluation 
greater than 30 percent for the postoperative residuals of a 
right foot injury with traumatic arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Codes (DCs) 
5003, 5010, 5283 (2006).

4.  The schedular criteria for a disability evaluation 
greater than 20 percent for the low back DDD have not been 
met under the criteria in effect prior to September 23, 2002.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 5293 (2002).
 
5.  The schedular criteria for a disability evaluation 
greater than 20 percent for the low back DDD have not been 
met under the criteria in effect from September 23, 2002.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 5293 (2006).
 
6.  The schedular criteria for a disability evaluation 
greater than 20 percent for the low back DDD have not been 
met under the criteria in effect from September 26, 2003.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5253 to 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other grounds 
(Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In May 2002 and April 2005 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  These letters informed him of what evidence was 
needed to substantiate his claims.  As the Federal Circuit 
Court has stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.  He was also 
informed of what evidence and information VA would obtain in 
his behalf and what information and evidence he should 
obtain.  He was also told to submit any evidence relevant to 
his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
increased ratings for the right foot injury residuals and DDD 
of the lumbar spine are being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.  Also, because the claim for service 
connection for a bilateral hearing loss is being denied, no 
disability rating and no effective date will be assigned, so, 
again, there can be no prejudice to the appellant.  Finally, 
the claim for service connection for hypertension is being 
granted.  The RO will be responsible for addressing any 
notice defect with respect to the rating and the effective 
date elements when effectuating the award, so there can be no 
prejudice to the veteran in proceeding to the merits of this 
claim at this point.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1000, 2000, 
3000, or 4,000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

B.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations: 
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.). (d) Excess fatigability. (e) Incoordination, 
impaired ability to execute skilled movements smoothly. (f) 
Pain on movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2006).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2006).

According to 38 C.F.R. Part 4, DC 5010 (2006), traumatic 
arthritis is to be rated as degenerative arthritis.  
38 C.F.R. Part 4, DC 5003 (2006), states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation requires x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Factual background and analysis

A.  Service connection - hypertension

The relevant evidence of record includes the veteran's 
service medical records (SMRs).  His March 1971 entrance 
examination showed a blood pressure reading of 150/124.  
Hypertension was not diagnosed and he was found fit for 
service.  A January 1983 examination showed a blood pressure 
reading of 124/80; his EKG was normal with early 
repolarization.  An EKG performed in October 1989 showed 
sinus bradycardia; his blood pressure was 110/72.  In June 
1993, the summary of defects and diseases noted early 
repolarization on EKG with no indication of any follow-up.  
His blood pressure was 146/98; another reading appeared to be 
110/76.

Records from Sheppard Air Force Base developed between 1996 
and 2001 show that the veteran had a history of hypertension.  

In April 2003, the veteran submitted a statement in which he 
said that his blood pressure had been elevated in service but 
that he had not received any treatment.  At discharge, he was 
advised to seek immediate treatment.

The veteran was examined by VA in November 2003.  The claims 
folder was not available to the examiner for review.  The 
veteran said that he had been diagnosed with hypertension at 
discharge and that a private doctor after service had 
prescribed medication.  His blood pressure was 137/84 
(sitting) and 139/83 (standing).  The diagnosis was 
hypertension, stable on medication.

VA re-examined the veteran in August 2005.  He again noted 
that his blood pressure had been elevated on numerous 
occasions during service, although he was not treated for 
this condition in service.  He said that he had been on 
medication since October 1994.  He had never been told that 
he had either congestive heart failure or heart disease.  His 
blood pressure on the right was 116/73 (sitting) and 129/79 
(standing); on the left, it was 123/83 (standing).  His heart 
had a regular rate and rhythm, with no murmurs, gallops, or 
rubs.  The diagnosis was hypertension, with no evidence of 
cardiomegaly on either chest X-ray or EKG.  The examiner 
commented that if the veteran sent in records showing 
treatment in October 1994, that it could be found that the 
condition was related to service.  After the veteran tele-
faxed additional records to the examiner, an addendum was 
made to the examination report in September 2005.  The 
examiner noted that the veteran had had increased blood 
pressure in service and that he had received treatment for 
hypertension within one year of his separation from service.  
The examiner stated, "[I]t is my opinion that it is more 
likely than not that the vets hypertension is service 
connected."

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for hypertension 
has been established.  While a diagnosis of hypertension was 
not made during service, the evidence clearly shows that the 
veteran did have elevated blood pressure readings in service.  
He also started treatment for hypertension immediately 
following service, receiving medication for its control.  The 
VA examiner opined in September 2005 that, given the elevated 
readings in service and his immediate post-service treatment, 
that it was likely that the condition was related to service.  
This evidence supports the conclusion, particularly with 
application of the doctrine of reasonable doubt, that the 
veteran's hypertension had its onset during service.  As a 
consequence, and without finding error in the RO's decision, 
service connection for this disorder may be granted.

B.  Service connection - bilateral hearing loss

The relevant evidence of record includes the veteran's SMRs.  
When he underwent examination for entry into service in March 
1971, the audiogram findings, in pure tone thresholds, in 
decibels, were as follows, and he was found qualified for 
active service.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-
0
LEFT
25
20
10
-
20

Audiogram findings in December 1972, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
15
25
15
LEFT
25
40
20
30
20

Subsequent audiogram findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
5
0
0
0
0

Audiogram findings in April 1975, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
15
LEFT
25
25
15
15
0

Audiogram findings in April 1976, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
5
LEFT
15
15
15
15
15




Later audiogram findings in August 1977, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
15
10
LEFT
25
30
15
25
5

According to February 1979 clinical records and audiogram 
findings, a limited-duty physical profile was issued due to 
the veteran's bilateral mixed hearing loss, and he was 
temporarily restricted from exposure to hazardous noise for 
one month.  He was referred for evaluation in the ear, nose, 
and throat (ENT) clinic, and exploratory ear surgery was 
planned in March 1979. A March 1979 clinical record indicates 
the veteran had chronic adhesive otitis media, left, and 
underwent a tympanolysis on the left auditory canal.  In 
March 1979 he was again restricted from flight line duties 
for one month.

In July 1979, a physical profile permanently restricted the 
veteran from exposure to flight line noise due to bilateral 
mixed hearing loss and chronic adhesive otitis media, 
bilateral.

Audiogram findings in January 1980, in pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
30
25
35
LEFT
45
40
30
35
25

A January 1983 periodic examination report shows that 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
5
15
LEFT
30
25
20
20
25

Results of an October 1984 audiogram reflected mild low-
frequency sensorineural hearing loss that were improved over 
those of June 1980.

Audiogram findings in June 1987, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
15
15
LEFT
30
30
25
20
20

A September 1987 clinical record indicates the veteran was an 
airline maintenance technician on a profile since 1979, when 
he had undergone a tympanoplasty and tymplanolysis.  It was 
noted that he was not recently exposed to hazardous noise and 
should continue to avoid exposure, since he was at high risk 
to have further damage to his ear.  A physical profile record 
indicates that the veteran should not be exposed to hazardous 
noise.

A January 1988 clinical record indicates the veteran was an 
airline maintenance technician and in this position he was 
exposed to some hazardous noise and developed a mild low 
frequency sensorineural hearing loss.  It was noted that a 
June 1987 audiogram showed a mild degree of worsening of low 
frequency sensorineural hearing loss from the October 1984 
audiogram.  It was felt that continued noise exposure could 
cause further hearing loss, and he should not be exposed to 
hazardous noise.

An October 1989 periodic examination report indicated 
audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
15
5
LEFT
25
25
20
20
25

According to a June 1993 examination report, audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
5
10
LEFT
30
300
20
20
25

A July 2002 VA audiologic examination report reflects the 
veteran's history in service as an aircraft mechanic for 
sixteen years and then as a first sergeant for nine years.  
Post-service, he worked as a prison guard and then as a 
general mechanic, and currently used ear protection.  He 
denied having using ear protection in service until the 
1970s.  He complained of bilateral tinnitus for more than 20 
years, and reported left ear surgery in service. His past 
medical history included high blood pressure. Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
35
55
LEFT
40
50
45
50
55

Speech recognition scores on the Maryland CNC word list were 
88 percent in the left and right ears.  Tinnitus was noted as 
a bilateral problem.  Mild to moderate sensorineural right 
ear hearing loss and moderate to moderately severe left ear 
hearing loss.  The audiologist expressed the opinion that the 
veteran had a congenital hearing loss, but said the best way 
to know for sure was to examine pre-induction and separation 
audiograms.  The audiologist also said that, because the 
veteran was on the flight line, at least part of this loss 
might be service connected, although in her opinion it was 
primarily a familial hearing loss.

In an April 2003 written statement, the veteran denied having 
familial hearing loss and said no family member had hearing 
loss.  In November 2003, the veteran was re-examined by the 
VA audiologist who previously examined him. Audiogram 
findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
30
35
40
LEFT
50
55
45
60
70

Speech recognition on the Maryland CNC word list was 92 
percent in the right ear and 96 percent in the left ear.  The 
veteran reported a problem with tinnitus for twelve years. 
Mild to moderately severe right ear hearing loss was noted, 
and moderate to severe left ear hearing loss was noted.  
There was normal middle ear function, bilaterally. The 
audiologist reviewed the veteran's medical records, including 
SMRs.  She noted the findings of the June 1993 audiogram and 
said he did not have hearing thresholds sufficient for a 
service-connected hearing loss.  She said the veteran had 
normal right ear hearing as the "rule is it has to be 40 
[decibels] at least one or 30 at 3 frequencies" and the 
veteran did not meet the rule so there was no service-
connected hearing loss "that he has now." She said it 
looked like again the adhesive otitis, and there were some 
problems going on but not a service-connected hearing loss.

The veteran had another VA audiological examination performed 
in August 2005.  The pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
25
45
65
LEFT
65
60
55
70
85

He had speech discrimination of 96 percent in the right ear 
and 88 percent in the left ear.  The examiner noted that, 
following the surgery for adhesive otitis media, the veteran 
had had normal hearing from 1987 to 1993.  It was commented 
that he had conductive hearing loss from 250 to 1000 Hz in 
the right ear and sensorineural hearing loss starting at 3000 
Hz.  On the left he had conductive loss from 250 to 1000 Hz 
with sensorineural loss beginning at 1500 Hz.  It was then 
opined that none of the veteran's sensorineural hearing loss 
was related to military acoustic trauma because there had 
been no such loss at the time of his discharge from service 
in 1993.  Some of his hearing loss  was related to his 
service-connected ear infection.

The veteran was also afforded an otological examination in 
September 2005, with addendums made in October 2005.  He was 
noted to have had normal hearing at the time of his entrance 
onto active duty in March 1971.  He was exposed to aircraft 
noise for 16 years (he had worked in aircraft maintenance).  
He had also had left ear surgery for adhesive otitis media.  
Fork tests revealed a diagnosis of bilateral otoscelrosis, 
left greater than the right.  The examiner commented that it 
was not likely related to the veteran's military service.  
Any high frequency hearing loss currently present was not 
likely related to military service either because there was 
no nerve loss at the time his discharge from service.  
Finally, the examiner stated that his hearing loss was not 
likely aggravated by his in-service otitis media and otitis 
externa.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a bilateral 
hearing loss (separate from the loss related to the already 
service-connected ear infection) has not been established.  
The evidence of record does not support the conclusion that 
any high frequency sensorineural hearing loss from which the 
veteran currently suffers is related to his period of 
service.  The VA opinions have clearly stated that the 
veteran had no hearing loss in service.  It was determined 
that his currently diagnosed hearing loss is not likely to be 
related to any acoustic trauma experienced in service given 
the completely normal hearing in service.  The only hearing 
difficulties noted in service were related to adhesive otitis 
media, which cleared after surgical intervention.  The 
examiners stated that there was no suggestion that the 
veteran had had nerve loss in service.  Therefore, there is 
no objective basis for the conclusion that the veteran has a 
high frequency sensorinerual hearing loss related to his 
period of active service.

While the veteran does have conductive loss related to 
otosclerosis, there is no suggestion in the record that this 
condition had its onset during service.  The Board notes that 
the veteran is already service-connected for chronic otitis 
media and externa, which is rated based upon the degree of 
hearing loss.  However, there is no evidence of record which 
supports a separate award of service connection for a high 
frequency hearing loss related to acoustic trauma.  Finally, 
the VA examination concluded that no hearing loss disability 
separate from the otitis media had been aggravated by that 
otitis media.  As a consequence, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss disability.

C.  Increased evaluation - postoperative residuals, right 
foot injury

The evidence of record shows that the veteran suffered 
several foot fractures in service in a March 1980 motorcycle 
accident.  He underwent several arthoplastic procedures in 
service for the revision of scars, nonunion of the fractures, 
and for resection of the metatarsal heads of the 2nd and 3rd 
toes.  Degenerative joint disease (DJD) was present.

The veteran was examined by VA in July 2002.  He complained 
of a constant, sharp pain in the right foot.  There was no 
redness, swelling, or tenderness.  The arch was normal, as 
was range of motion.  He had normal posture and gait.  

VA re-examined the veteran in November 2003.  The claims 
folder was not available for review.  He was using no 
assistive devices, but he reported that his residuals had 
worsened since the last examination.  He complained of a 
constant vice-gripping type pain that was 3 out of 10.  This 
would flare to a 10 out of 10 twice a day for about 2 hours.  
Walking and standing more than 15 minutes was difficult.  He 
was not on any medications, he had had no surgeries since 
service, and he had lost no time from work due to his foot.  
The objective examination noted hallux valgus deformity; he 
also had a rotational deformity of the right 2nd toe.  There 
was no inflammation or edema, as well as no discoloration.  
He had callous formation on the base of the great toe.  The 
Achilles alignment was normal and there was no pain on 
manipulation.  The arch was within normal limits.  Range of 
motion of the ankle was normal, but there was a slight 
reduction of range of motion of the toes.  The diagnosis was 
traumatic arthritis of the right foot; pain causing mild to 
moderate functional impairment.

Another VA examination of the veteran's right foot was 
conducted in August 2005.  He described having constant pain 
in the foot; he also complained of weakness and stiffness, 
although he denied any swelling.  He also stated that he 
would get fatigability and lack of endurance.  All of his 
complaints were worse with prolonged walking or standing.  He 
stated that he would have flare-ups about once a day.  The 
objective examination noted that he walked with a slow gait, 
although there were no postural or gait limitations either 
standing or walking.  The foot displayed a well-healed scar 
and inward curvature of the 2nd toe.  He had calluses on the 
undersurface of the big toe, as well as between all the webs 
of the toes.  There was objective evidence of painful motion 
of all the toes.  There was no indication of edema or 
instability, but he did display weakness of all joints of the 
foot.  He could not stand on his toes at all; he could stand 
but not walk on his heels.  Flexion of the 1st 
metatarsalphalangeal joint was limited to about 0 to 20 
degrees and extension was limited to about 5 degrees.  
Flexion of the lateral 4 toes was limited to about 0 to 10 
degrees and extension was limited to about 0 to 10 degrees.  
Flexion of the interphalangeal joint was limited from 0 to 15 
degrees of the big toe, and extension was limited to 0 to 10 
degrees.  Flexion of the lateral 4 IP joints was limited to 
about 0 to 10 degrees and extension was limited from 0 to 10 
degrees.  Repetitive motion did cause an increase in 
weakness; this weakness had a major impact, reducing range of 
motion to just barely movement of the toes.  The diagnosis 
was DJD of the right foot, status post trauma, with 
limitation of function because of pain, mild, but moderate to 
severe because of weakness.

Under Diagnostic Code 5283, a 30 percent disability 
evaluation is warranted for severe residuals of malunion or 
nonunion of the tarsal or metatarsal bones of the foot.  The 
Note to this code states that a 40 percent evaluation 
requires actual loss of use of the foot.

Upon careful review of the evidence of record, the Board 
finds that entitlement to an increased evaluation for the 
right foot injury residuals, to include DJD, has not been 
established.  The evidence clearly shows that the veteran has 
severe residuals resulting from the fracture of his right 
foot in service.  However, the evidence does not support a 
finding that he has actual loss of use of the right foot.  
While repetitive motion does cause moderate to severe 
functional impairment due to weakness, there is no suggestion 
that he is unable to use this foot.  In fact, while his gait 
was slow, he had no postural or gait abnormalities.  He did 
not require assistives devices to ambulate.  Prolonged 
walking and standing are painful; however, there is no 
indication that the veteran is unable to walk because of his 
injury residuals.  It appears significant that he is not 
receiving any treatment for his foot and has not lost any 
time from work as a general mechanic with the Post Office due 
to his foot.  Therefore, the preponderance of the evidence is 
against a finding that the veteran suffers from actual loss 
of use of the right foot that would justify an increased 
disability evaluation.

D.  Increased evaluation - DDD of the lumbar spine

The relevant evidence of record includes a VA examination 
conducted of the veteran in July 2002.  There was no 
tenderness, redness, or swelling.  Straight leg raises were 
negative.  He had slightly limited range of motion.  The 
examiner noted mild functional impairment.

VA re-examined the veteran in November 2003.  The claims 
folder was not available for review.  He was not using any 
assistive devices.  He described having a dull aching pain 
that was off and on; he would have a flare-up of pain about 
once a day.  He said that he would remain functional during 
these flare-ups.  He knew of no precipitating factors for the 
flare-ups.  He was not taking any medication and had lost no 
time from work due to back pain.  The objective examination 
noted that his spine had a normal configuration and there was 
no point tenderness to palpation.  His posture and gait were 
normal.  Forward flexion was to 90 degrees; hyperextension 
was to 30 degrees; and lateral motion was to 30 degrees 
bilaterally.  He denied any pain on motion.  He could 
heel/toe walk without complication.  Straight leg raises were 
negative bilaterally.  Deep tendon reflexes were 1+ at the 
patella and reduced bilaterally at the Achilles tendon.  He 
had reduced vibratory sensation, position and light touch 
with monofilament on the right foot.  The diagnosis was DDD, 
with pain causing mild functional impairment.

The veteran was afforded another VA examination in August 
2005.  The records indicated that he had received physical 
therapy and a cortisone shot in 2001.  He complained of 
occasional mild back pain, which would sometimes radiate into 
the left leg.  He would have flare-ups about twice a week, 
with the pain going from a dull ache to a sharp pain.  He had 
not had any treatment over the past two years.  He had not 
had any weight loss, fevers, numbness, or bladder or bowel 
incontinence.  He had not had any prolonged periods of 
incapacitation over the past year and did not use any 
assistive devices.  He had no trouble with mobility, although 
he could not bend too much or lift very heavy objects.  The 
objective examination found no visible problems with the 
spine.  His posture and gait were normal.  He was a little 
painful on thumping of the spinous processes of the 
lumbosacral spine.  There was objective evidence of weakness 
but no indication of painful motion, spasms, or tenderness.  
There were no postural abnormalities and no fixed 
deformities.  Forward flexion was to 75 degrees with pain at 
75 degrees; extension was to 22 degrees with pain at 20 
degrees; lateral flexion was to 20 degrees bilaterally, and 
rotation was to 20 degrees bilaterally.  Repetitive use did 
increase pain and decrease range of motion.  Straight leg 
raises were positive on the right.

The neurological examination found normal muscle strength in 
the lower extremities.  Sensation was intact and there was no 
evidence of decreased reflexes on the left side.  However, 
straight leg raises were positive and sensations were intact 
and the plantars were downgoing.  The diagnosis was DDD with 
limitation of function because of mild back pain, but which 
was moderate during flare-ups.  There were no objective 
indications of neurological involvement (such as spasms or 
absent ankle jerks) although he did have positive straight 
leg raises which was consistent with intervertebral disc 
syndrome.  The examiner noted that there were no prolonged 
periods of incapacitation prescribed by a physician in the 
past 12 months and no ankylosis of the thoracolumbar or 
entire spine.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The veteran's service-connected chronic low back strain with 
degenerative disc disease was rated 20 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002 & 2003).

The Board notes that, during the pendency of the veteran's 
claim and appeal, substantive changes were made twice to that 
portion of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, DC 5293.  See 67 Fed. 
Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2003)).  These changes became effective on 
September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  These changes became effective on 
September 26, 2003.
 
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).
 
The Board notes that the veteran was provided notice of the 
revised regulations in the February 2004 SSOC.  Thus, we may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).
 
Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as limited motion.  The Board has 
carefully reviewed the extensive medical findings set out 
above, and finds, first, that the veteran's disability does 
not warrant an increase to a 40 percent disability rating 
under the criteria of old DC 5293.  A 40 percent evaluation 
requires evidence of severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  While he does 
experience flare-ups of his condition, there is no indication 
that they are severe in nature. They have not required 
treatment over the past 2 years and have not interfered with 
his employment.  Significantly, his condition has been 
described by VA examiners as mild in degree with occasional 
flare-ups resulting in moderate impairment.  This evidence 
does not justify the assignment of a 40 percent evaluation.

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 20 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.

DC 5292 awards a 10 percent disability rating for slight 
limitation of motion of the lumbar spine, 20 percent 
disability for moderate limitation of motion, and 40 percent 
disability for severe limitation of motion of the lumbar 
spine.  The veteran has not demonstrated severe limitation of 
motion of the spine.  Rather, his functional limitations have 
been described as alternating between mild and moderate in 
degree; therefore, it is found that the 20 percent evaluation 
compensates him adequately for this degree of limitation.

Finally, under 38 C.F.R. § 4.71a, DC 5295 (2002), a 
lumbosacral strain is rated as 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and is rated 
40 percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In this case, 
there is no indication that the veteran has listing of the 
whole spine to the opposite side (his spine has been 
described as having a normal configuration); there is no 
mention of a positive Goldthwaite's sign; and he does not 
have marked limitation of forward bending.  There is no 
objective suggestion of abnormal mobility on forced motion; 
in fact, his mobility was not noted to be limited.  
Therefore, a 40 percent evaluation pursuant to this code is 
not warranted.

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended.  Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation. Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.
 
In addition, the rating provisions contain these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.
 
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.
 
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.
 
Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 40 percent.  As noted under the code, 
any incapacitating episodes must be prescribed and treated by 
a physician.  It has been specifically noted that the veteran 
has not had any incapacitating episodes as defined by this 
code over the past 12 months.  Therefore, an increase to 40 
percent is not warranted under DC 5293 based on 
incapacitating episodes.

Consideration must also be given to rating the orthopedic and 
neurologic manifestations and combining them under 38 C.F.R. 
§ 4.25.  As noted above, neither DC 5292 nor DC 5295 would 
afford the veteran a rating higher than 20 percent based on 
orthopedic manifestations.  DCs 5285-5289 also do not apply, 
as explained above.  

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2006).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula  for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:
 
Unfavorable ankylosis of the entire spine.....100%
 
Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%
 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%
 
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%
 
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%
 
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
 
Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used 
for calculation of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.
 
Note (4): Round each range of motion measurement to the 
nearest five degrees.
 
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.
 
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.
 
Here, the Board first finds that an increased rating based on 
incapacitating episodes is not warranted.  Those criteria are 
the same as the criteria based on incapacitating episodes 
provided in the September 2002 changes to the scheduler 
criteria, and, as noted above, he has not had bed rest 
prescribed by a physician.  
 
As to rating the orthopedic manifestations of the veteran's 
lumbar DDD under the general rating formula, an increase to 
40 percent is not warranted because the veteran has not 
demonstrated forward flexion of the thoracolumbar spine 
limited to 30 degrees of less, nor has he demonstrated 
favorable ankylosis of the entire thoracolumbar spine.  

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
 
With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 20 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the spine. 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 20 percent 
for the DDD of the lumbosacral spine.

E.  Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Here, there is no evidence of frequent 
hospitalization for treatment of his back disability or his 
right foot disorder.  Marked interference with employment is 
not shown as a result of the service-connected lumbar spine 
disability or the right foot disorder; in fact, the veteran 
has stated that he has not lost any time from work as a 
result of these disorders.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.


ORDER

Entitlement to service connection for hypertension is 
granted, subject to the laws and regulations governing the 
award of benefits.

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a right foot injury with traumatic 
arthritis is denied.

(CONTINUED ON NEXT PAGE)


Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine, prior to 
September 23, 2002, is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine from 
September 23, 2002, through September 25, 2003, is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine from 
September 26, 2003 is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


